Citation Nr: 0916629	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-28 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for type II diabetes mellitus, on a schedular basis.

2.  Entitlement to an initial rating higher than 20 percent 
for type II diabetes mellitus, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1964 to January 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In August 2007, the Board remanded these claims for 
additional development.  That development having been 
completed, the claims have been returned to the Board and are 
now partially ready for appellate disposition.

Additionally, during the pendency of this appeal, the Veteran 
raised the claims of entitlement to service connection for 
residuals of a stroke, peripheral neuropathy, diabetic 
retinopathy, and hypertension, all secondary to service-
connected type II diabetes mellitus.  These issues are 
REFERRED to the RO for appropriate action.

The issue of entitlement to an initial rating higher than 20 
percent for diabetes mellitus, on an extra-schedular basis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The Veteran's diabetes mellitus does not require insulin and 
regulation of activities.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for the 
Veteran's type II diabetes mellitus are not met.  38 U.S.C.A. 
§ 1155 (West Supp. 2008); 38 C.F.R. §§ 4.1-4.14, 4.120, 
Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Veteran's claim for an initial rating higher than 20 percent 
for diabetes mellitus arises from his disagreement with the 
initial evaluation following the grant of service connection.  
It has been held that once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records and post-service VA medical center records 
with the claims folder.  Additionally, the Veteran was 
afforded a VA examination in December 2008.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claim.  

II.  Entitlement to an Initial Rating Higher Than 20 Percent 
for Type II Diabetes Mellitus, on a Schedular Basis

Compensation for type II diabetes mellitus was established by 
a July 2003 rating decision, at which time a 20 percent 
rating was assigned, effective from March 2003.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision, which established 
compensation for diabetes mellitus and assigned the initial 
disability evaluation.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Veteran is currently rated at 20 percent, under 38 C.F.R. 
§ 4.120 Diagnostic Code 7913.  A rating of 20 percent is 
warranted when diabetes mellitus requires insulin and 
restricted diet, or; an oral hypoglycemic agent and 
restricted diet.  38 C.F.R. § 4.120 Diagnostic Code 7913 
(2008).  

The Veteran is seeking an increased rating.  A rating of 40 
percent is warranted, under Diagnostic Code 7913, when 
diabetes mellitus requires insulin, restricted diet, and 
regulation of activities.  Id.  A rating of 60 percent is 
warranted when diabetes requires insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Id.  A rating of 100 percent is 
warranted when diabetes mellitus requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Id.

In this circumstance, "regulation of activities," is 
defined as avoidance of strenuous occupational and 
recreational activities.  Id.

VA outpatient records were reviewed.  The Veteran was 
diagnosed with type II diabetes in 2002.  Records indicate 
the Veteran was instructed on the nutritional management of 
diabetes, including a restricted diet, behavior management 
techniques, and exercise, in December 2002.  The Veteran was 
also prescribed insulin in December 2002.  In December 2003, 
the Veteran indicated he exercised on a daily basis and it 
was noted that the Veteran was generally in good health and 
reported feeling well.  In April 2004, it was noted that the 
Veteran's diabetes was poorly controlled.  He was again given 
a restricted diet and healthy living habits were reinforced, 
including completion of daily exercise as tolerated.  
Outpatient notes indicate that in May 2006 the Veteran was 
instructed to ride the stationary bike two to three times a 
week, starting with 10 minutes, and to continue to monitor 
his blood sugar and medication regimen, as well as maintain a 
low carbohydrate and low fat diet.  In February 2007, the 
Veteran reported he was monitoring fat in his diet and that 
he was very active.  Multiple subsequent treatment notes 
indicate the Veteran was reminded to maintain a diet low in 
carbohydrates and concentrated sweets, and to exercise as 
tolerated.  Additionally, VA outpatient records indicate the 
Veteran is currently suffering from diabetic retinopathy and 
diabetic neuropathy.

The Veteran was afforded a VA examination in December 2008.  
The Veteran is currently taking oral medication for diabetes 
and denied any history of pancreatic trauma, pancreatic 
neoplasm, or episodes of hypoglycemia reaction or 
ketoacidosis.  The examiner reported the Veteran is on a 
restricted diet but is not restricted in his ability to 
perform strenuous activities.  The Veteran stated he has had 
progressive loss of vision and loss of sensation.  The 
examiner noted the Veteran was not currently employed and 
that diabetes had a mild effect on the Veteran's completion 
of chores but no effect on shopping, exercise, sports, 
recreation, traveling, feeding, bathing, dressing, toileting, 
grooming, and driving.  The Veteran reported his usual 
occupation as working on air conditioners, but that he 
retired in 2002 because of complications from diabetes, 
including left upper and lower extremity weakness.

The Board has considered the full history of the Veteran's 
type II diabetes.  A rating of 40 percent is not warranted.  
Although the Veteran required insulin during 2002, he is 
currently taking an oral hypoglycemic agent and a restricted 
diet. Additionally, there is no documentation of regulation 
of activities, at any time, including the period of time he 
was taking insulin, based on the effects of diabetes.  This 
is supported by VA outpatient records directing the Veteran 
to exercise, as well as the VA examination that indicated the 
Veteran is not restricted in ability to perform strenuous 
activities and reported there is no effect on recreational 
activities such as shopping, exercise, sports, recreation, 
traveling, etc.  Additionally, ratings of 60 percent and 100 
percent are not warranted because the Veteran has not had 
episodes of ketoacidosis or hypoglycemic reactions.  In fact, 
the Veteran himself indicated in the VA Form 9 that his 
diabetes has not reached the state where he requires insulin, 
restricted diet, and regulation of activities.

Accordingly, the Board finds that a rating of 20 percent 
adequately compensates the Veteran for the degree of 
disability manifested by his service-connected type II 
diabetes, on a schedular basis.  The Veteran does not meet 
the criteria to warrant an increased disability rating higher 
than 20 percent, and his claim must be denied.


ORDER

A disability rating higher than 20 percent for the Veteran's 
type II diabetes mellitus is denied.


REMAND

In an April 2009 statement, the Veteran's representative 
raised the issue of entitlement to an initial rating higher 
than 20 percent for diabetes mellitus on an extra-schedular 
basis.  During a VA examination in December 2008, the Veteran 
stated he was currently unemployed and had retired because of 
left upper and lower extremity weakness, which the VA 
examiner stated was a complication of the diabetes mellitus.  

The Board finds that a complete adjudication is necessary.  
The authority to assign extra-schedular ratings has been 
delegated to the Under Secretary for Benefits and the 
Director of the Compensation and Pension Service, and not the 
Board.  The proper course of action is to raise the issue and 
remand it for the proper procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit evidence 
of interference with employment, such 
as the number of hours he worked and 
time or wages lost due to his service-
connected type II diabetes mellitus.  
Documentation such as work attendance 
records should be requested.  

2.  Thereafter, consider whether the 
claim must be submitted to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

3.  If the claim remains denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


